Exhibit 10.1
 
THE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS (“BLUE SKY LAWS”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS WARRANT OR THE SECURITIES OR ANY
INTEREST THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE BLUE SKY LAWS OR (B) IF
THE COMPANY HAS BEEN FURNISHED WITH BOTH AN OPINION OF COUNSEL FOR THE HOLDER,
WHICH OPINION AND COUNSEL SHALL BE SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT NO REGISTRATION IS REQUIRED BECAUSE OF THE AVAILABILITY OF AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE BLUE SKY LAWS, AND
ASSURANCES THAT THE TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION WILL BE MADE ONLY IN COMPLIANCE WITH THE CONDITIONS OF ANY SUCH
REGISTRATION OR EXEMPTION.
 


Warrant
for
Shares of Common Stock
of
ProUroCare Medical Inc.
 
Warrant No._____
Eden Prairie, Minnesota
 
September 30, 2010

 
FOR VALUE RECEIVED, ________________, or his successors or assigns ("Holder"),
is entitled to subscribe for and purchase from ProUroCare Medical Inc., a Nevada
corporation (the "Company"), up to 70,000 fully paid and non-assessable shares
of the Company’s common stock, $0.00001 par value per share (the "Common
Stock"), at the price of $0.75 per share, subject to adjustments as noted in
section 3 below (the "Warrant Exercise Price").
 
This warrant may be exercised by Holder at any time or from time to time on or
prior to the fifth anniversary of the date hereof.
 
This warrant is subject to the following provisions, terms and conditions:
 
1.           Exercise of Warrant.  The rights represented by this warrant may be
exercised by the Holder, in whole or in part, by written notice of exercise
delivered to the Company at least three days prior to the intended date of
exercise and by the surrender of this warrant (properly endorsed if required) at
the principal office of the Company and, except in connection with a Cashless
Exercise (as defined below), upon payment to it by cash, certified check or bank
draft of the purchase price for such shares. The shares so purchased shall be
deemed to be issued as of the close of business on the date on which this
warrant has been exercised by its surrender and, except in connection with a
Cashless Exercise, payment to the Company of the Warrant Exercise
Price.  Certificates for the shares of stock so purchased, bearing the
restrictive legend set forth in Section 5 of this warrant, shall be delivered to
the Holder within 15 days after the rights represented by this warrant shall
have been so exercised, and, unless this warrant has expired, a new warrant
representing the number of shares, if any, with respect to which this warrant
has not been exercised shall also be delivered to the Holder within such
time.  No fractional shares shall be issued upon the exercise of this warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
At the option of the Holder, payment of the Warrant Exercise Price may be made
through a net exercise without payment of the Warrant Exercise Price in cash by
the Holder providing notice to the Company of the Holder’s election to receive a
number of shares of Common Stock in a cashless exercise (a "Cashless Exercise").
Upon receipt of a notice of Cashless Exercise, the Company shall deliver to the
Holder (without cash payment by the Holder of any Warrant Exercise Price) that
number of shares of Common Stock that is equal to the quotient obtained by
dividing (x) the value of the portion of the warrant being exercised on the date
that the warrant shall have been surrendered (determined by subtracting the
aggregate Warrant Exercise Price for the number of shares of Common Stock as to
which the warrant is being exercised from the aggregate Fair Market Value (as
hereinafter defined) of such number of shares of Common Stock), by (y) the Fair
Market Value of one share of Common Stock.  A notice of Cashless Exercise shall
state the number of shares of Common Stock as to which the warrant is being
exercised.  "Fair Market Value" for purposes of this Section shall mean the
average of the Common Stock closing prices reported by the principal exchange on
which the Common Stock is traded, or the last sale prices as reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
("Nasdaq") National Market, SmallCap Market, or Over-the-Counter Bulletin Board
(OTCBB), as the case may be, for the ten (10) business days immediately
preceding the date that the warrant shall have been surrendered or, in the event
no public market shall exist for the Common Stock at the time of such cashless
exercise, Fair Market Value shall mean the fair market value of the Common Stock
as the same shall be determined in the good faith discretion of the Company’s
Board of Directors, after full consideration of all factors then deemed relevant
by such Board of Directors in establishing such value, including by way of
illustration and not limitation, the per share purchase price of the most recent
sale of shares of Common Stock by the Company after the date hereof, as
evidenced by the vote of a majority of the directors then in office. Following a
Cashless Exercise, the warrant shall be canceled in all respects with regard to
(a) the number of shares of Common Stock issued in accordance with the cashless
exercise plus (b) the number of shares of Common Stock used as consideration for
the Cashless Exercise.
 
2.           Certain Covenants of the Company.  The Company covenants and agrees
that all shares that may be issued upon the exercise of the rights represented
by this warrant shall, upon issuance, be duly authorized and issued, fully paid
and non-assessable shares.  The Company further covenants and agrees that during
the period within which the rights represented by this warrant may be exercised,
the Company will at all times have authorized, and reserved for the purpose of
issue or transfer upon exercise of the subscription rights evidenced by this
warrant, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this warrant.
 
3.           Adjustment of Exercise Price and Number of Shares.  The number of
shares the Holder may purchase and the Warrant Exercise Price shall be subject
to adjustment from time to time as hereinafter provided in this section 3.
 
(a)           Stock Dividend, Stock Split or Stock Combination.  If the Company
at any time divides the outstanding shares of its Common Stock into a greater
number of shares (whether pursuant to a stock split, stock dividend or
otherwise), and conversely, if the outstanding shares of its Common Stock are
combined into a smaller number of shares, the Warrant Exercise Price in effect
immediately prior to such division or combination shall be proportionately
adjusted to reflect the reduction or increase in the value of each such Common
Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(b)           Effect of Reorganization, Reclassification or Merger.  If any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with another corporation, or the sale
of all or substantially all of its assets to another corporation shall be
effected in such a way that holders of the Common Stock shall be entitled to
receive stock, securities or assets with respect to or in exchange for such
Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, the Holder shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
warrant and in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such shares of stock, other securities or assets as would have been issued or
delivered to the Holder if it had exercised this warrant and had received such
shares of Common Stock prior to such reorganization, reclassification,
consolidation, merger or sale.
 
(c)           Notice of Adjustment.  Upon any adjustment of the Warrant Exercise
Price, the Company shall give written notice thereof, by first class mail,
postage prepaid, addressed to the registered Holder of this warrant at the
address of such Holder as shown on the books of the Company, which notice shall
state the Warrant Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of shares purchasable at such price upon the
exercise of this warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.
 
4.           No rights as Shareholder.  This warrant shall not entitle the
Holder to any voting rights or other rights as a shareholder of the Company.
 
5.           Application of Restrictions of Transfer.
 
(a)           No transfer of this warrant may be completed unless and until (i)
the Company has received an opinion of counsel for the Company that such
securities may be sold pursuant to an exemption from registration under the
Securities Act of 1933, as amended (the "Securities Act"), or (ii) a
registration statement relating to this warrant has been filed by the Company
and declared effective by the Commission.  Subject to the foregoing, this
warrant and all rights hereunder are transferable, in whole or in part, at the
principal office of the Company by the Holder in person or by duly authorized
attorney, upon surrender of this warrant properly endorsed to any person or
entity who represents in writing that he/she/it is acquiring the warrant for
investment and without any view to the sale or other distribution thereof.  Each
Holder of this warrant, by taking or holding the same, consents and agrees that
the bearer of this warrant, when endorsed, may be treated by the Company and all
other persons dealing with this warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented by this
warrant or perform the obligations required hereby, or to the transfer hereof on
the books of the Company, any notice to the contrary notwithstanding; but until
such transfer on such books, the Company may treat the registered owner hereof
as the owner for all purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(b)           Each certificate for shares issued upon the exercise of the rights
represented by this warrant shall bear a legend as follows unless, in the
opinion of counsel to the Company, such legend is not required in order to
ensure compliance with the Securities Act:
 
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE WERE ISSUED, AND THE SECURITIES
ISSUABLE IN CONNECTION WITH THE CONVERSION OF SUCH SECURITIES WILL BE ISSUED, IN
A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, AND IN RELIANCE UPON THE HOLDER’S
REPRESENTATION THAT SUCH SECURITIES WERE BEING ACQUIRED FOR INVESTMENT AND NOT
FOR RESALE.  NO TRANSFER OF THE SECURITIES OR THE SECURITIES ISSUABLE IN
CONNECTION WITH THE CONVERSION OF SUCH SECURTITIES MAY BE MADE ON THE BOOKS OF
THE COMPANY UNLESS (i) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS OR (ii) UNLESS THE HOLDER SHALL HAVE PROVIDED
THE COMPANY WITH AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO
THE EFFECT THAT NO SUCH REGISTRATION IS REQUIRED."
 
6.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to its
conflicts-of-law provisions.
 
7.           Amendments and Waivers.  The provisions of this Warrant may not be
amended, modified or supplemented, and waiver or consents to departures from the
provisions hereof may not be given, unless the Company agrees in writing and has
obtained the written consent of the Holder.
 
8.           Successors and Assigns.  All the terms and conditions of this
Warrant shall be binding upon and inure to the benefit of the permitted
successors and assigns of the Company and the Holder.
 
9.           Headings and References.  The headings of this Warrant are for
convenience only and shall not affect the interpretation of this
Warrant.  Unless the context indicates otherwise, all references herein to
Sections are references to Sections of this Warrant.
 
10.           Notices.  All notices or communications hereunder, except as
herein otherwise specifically provided, shall be in writing.  Notices sent to
the Holder shall be mailed, hand delivered or faxed and confirmed to the Holder
at his, her or its address set forth in the Company’s records.  Notices sent to
the Company shall be mailed, hand delivered or faxed and confirmed to ProUroCare
Medical Inc., 6440 Flying Cloud Drive, Suite 101, Eden Prairie, MN 55344, or to
such other address as the Company or the Holder shall notify the other as
provided in this Section.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
IN WITNESS WHEREOF, the Company has caused this warrant to be signed and
delivered by its duly authorized officer.


 
Dated: September 30, 2010.
 

  ProUroCare Medical Inc.:          
 
By:
/s/ Richard C. Carlson       Name: Richard C. Carlson       Title:   Chief
Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
WARRANT EXERCISE (CASH/CHECK)
 
(To be signed only upon exercise of warrant for cash/check)
 
The undersigned, the holder of the foregoing warrant, hereby irrevocably elects
to exercise the purchase right represented by such warrant for, and to purchase
thereunder, __________ of the shares of Common Stock of ProUroCare Medical Inc.
to which such warrant relates and herewith makes payment of $__________ therefor
in cash or by check and requests that the certificates for such shares be issued
in the name of, and be delivered to __________, whose address is set forth below
the signature of the undersigned.
 
Dated:
   
 
 
 
   
(Signature)
 

 

--------------------------------------------------------------------------------

 
WARRANT EXERCISE (CASHLESS)
 
(To be signed only upon a Cashless Exercise of warrant)
 
The undersigned, the holder of the foregoing warrant, hereby irrevocably elects
to exercise the purchase right represented by such warrant for __________ of the
shares of Common Stock of ProUroCare Medical Inc. to which such warrant relates
pursuant to a Cashless Exercise, and requests that certificates for
_______________ shares be issued in the name of, and be delivered to __________,
whose address is set forth below the signature of the undersigned.
 
Dated:
   
 
 
 
   
(Signature)
 

 
____________
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES


Name and Address: __________________________________________________________
                                   
__________________________________________________________
                                   
__________________________________________________________
(please typewrite or print in block letters)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1


WARRANT ASSIGNMENT
 
(To be signed only upon transfer of warrant)
 
FOR VALUE RECEIVED, ________________________________________hereby sells,
assigns and transfers unto:
 
Name and Address: __________________________________________________________
                                   
__________________________________________________________
                                   
__________________________________________________________
(please typewrite or print in block letters)


the right to purchase __________ shares of Common Stock as represented by this
warrant to the extent of ____________ shares of Common Stock and as to which
such right is exercisable and does hereby irrevocably constitute and appoint
_________________________ attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.
 
Dated:
   
 
 
 
   
(Signature)
 

 
 
 

--------------------------------------------------------------------------------

 
 